UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1854


OLIVIA BUKSH CORTEZ, a/k/a Olivia Bukah Cortez,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General of the United States,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   February 12, 2013              Decided:   March 28, 2013


Before WILKINSON, NIEMEYER, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Kai W. De Graaf, New York, New York, for Petitioner. Stuart F.
Delery, Principal Deputy Assistant Attorney General, Russell J.
E. Verby, Senior Litigation Counsel, Tim Ramnitz, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Olivia    Buksh   Cortez,       a    native      and    citizen     of    the

Philippines, petitions for review of an order of the Board of

Immigration Appeals (“Board”) dismissing Cortez’ appeal from the

immigration      judge’s     removal     order       and   the    denial    of     Cortez’

motion    to     terminate       proceedings.              We    have     reviewed       the

administrative          record   and     the       Board’s      order    and      find    no

reversible error.           Accordingly, we deny the petition for review

for the reasons stated by the Board.                   See In re: Cortez (B.I.A.

June 14, 2012).            We dispense with oral argument because the

facts    and    legal     contentions     are      adequately         presented    in    the

materials      before     this   court    and      argument      would    not     aid    the

decisional process.



                                                                        PETITION DENIED




                                           2